Exhibit 10.1

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) dated       , 2010, by and
between Exide Technologies, a Delaware corporation (the “Company”), and       ,
an individual (“Indemnitee”).

RECITALS

A. Competent and experienced persons are reluctant to serve or to continue to
serve as directors and officers of corporation or in other capacities unless
they are provided with adequate protection through insurance or indemnification
(or both) against claims against them arising out of their service and
activities on behalf of the corporation.

B. Uncertainties relating to the availability of adequate insurance have
increased the difficulty for corporations of attracting and retaining competent
and experienced persons to serve in such capacity.

C. The Board of Directors of the Company (the “Board of Directors”) has
determined that the continuation of present trends in litigation will make it
more difficult to attract and retain competent and experienced persons to serve
as directors and officers of the Company, that this situation is detrimental to
the best interests of the Company’s stockholders and that the Company should act
to assure such persons that there will be increased certainty of adequate
protection in the future.

D. As a supplement to and in the furtherance of the Company’s Certificate of
Incorporation, as amended (the “Certificate”), and Bylaws, as amended (the
“Bylaws”), it is reasonable, prudent, desirable and necessary for the Company
contractually to obligate itself to indemnify, and to pay in advance expenses on
behalf of, directors and officers to the fullest extent permitted by law so that
they will serve or continue to serve the Company free from concern that they
will not be so indemnified and that their expenses will not be so paid in
advance;

E. This Agreement is not a substitute for, nor does it diminish or abrogate any
rights of Indemnitee under, the Certificate and the Bylaws or any resolutions
adopted pursuant thereto (including any contractual rights of Indemnitee that
may exist).

F. Indemnitee is a director and/or officer of the Company and his or her
willingness to continue to serve in such capacity is predicated, in substantial
part, upon the Company’s willingness to indemnify him or her to the fullest
extent permitted by the laws of the State of Delaware and upon the other
undertakings set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and covenants contained herein,
the Company and Indemnitee hereby agree as follows:

ARTICLE 1
CERTAIN DEFINITIONS

Capitalized terms used but not otherwise defined in this Agreement have the
meanings set forth below:

“Change of Control” shall mean (i) any “Person” or “Group” (within the meaning
of Sections 13(d) and 14(d) under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) is or shall (A) be the “beneficial owner” (as so
defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act) of 20% or more on a
fully diluted basis of the voting and/or economic interest in the Company’s then
outstanding shares of common stock or (B) have obtained the power (whether or
not exercised) to elect a majority of the Company’s directors, (ii) the Board of
Directors of the Company shall cease to consist of individuals who as the date
of this Agreement (an “Incumbent Director”) constitute at least a majority of
the Board of Directors; provided, however that any individual who becomes a
director of the Company subsequent to the date of this Agreement and whose
election or appointment by the Board of Directors or nomination for election by
the Company’s stockholders was approved by a vote of at least a majority of the
then Incumbent Directors will be considered as an Incumbent Director, unless
such individual’s initial assumption of office occurs as a result of an actual
or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a person or entity other than the Company regardless of whether
such director was subsequently “approved” by at least a majority of the
Incumbent Directors; (iii) approval by the shareholders of the Company of (A) a
reorganization, merger, amalgamation, scheme of arrangement, consolidation or
similar transaction, in each case, with respect to which persons who were the
shareholders of the Company immediately prior to such reorganization, merger,
amalgamation, scheme of arrangement, consolidation or similar transaction do
not, immediately thereafter, own more than a majority of the then-outstanding
shares of the Company’s capital stock entitled to vote generally in the election
of directors of the reorganized (including by means of scheme of arrangement),
merged, amalgamated, consolidated or other surviving company’s then-outstanding
voting securities, (B) a liquidation or dissolution of the Company or (C) the
sale of all or substantially all of the assets of the Company in any one
transaction or series of related transactions; or (iv) a “change of control” or
similar event as provided for in that certain Credit Agreement dated as of
May 15, 2007, among Exide Technologies, Exide Global Holding Netherlands C.V.,
the Lenders from time to time party thereto and Deutsche Bank AG New York
Branch, as Administrative Agent, as may be amended from time to time.

“Controlled Affiliate” means any corporation, limited liability company,
partnership, joint venture, trust or other Enterprise, whether or not for
profit, that is directly or indirectly controlled by the Company. For purposes
of this definition, the term “control” means the possession, directly or
indirectly, of the power to direct, or cause the direction of, the management or
policies of an Enterprise, whether through the ownership of voting securities,
through other voting rights, by contract or otherwise; provided, however, that
direct or indirect beneficial ownership of capital stock or other interests in
an Enterprise entitling the holder to cast 30% or more of the total number of
votes generally entitled to be cast in the election of directors (or persons
performing comparable functions) of such Enterprise will be deemed to constitute
“control” for purposes of this definition.

“Corporate Status” means the status of a person who is or was a director,
officer, employee, partner, member, manager, trustee, fiduciary or agent of the
Company or of any other Enterprise which such person is or was serving at the
request of the Company. In addition to any service at the actual request of the
Company, Indemnitee will be deemed, for purposes of this Agreement, to be
serving or to have served at the request of the Company as a director, officer,
employee, partner, member, manager, trustee, fiduciary or agent of another
Enterprise if Indemnitee is or was serving as a director, officer, employee,
partner, member, manager, fiduciary, trustee or agent of such Enterprise and
(i) such Enterprise is or at the time of such service was a Controlled
Affiliate, (ii) such Enterprise is or at the time of such service was an
employee benefit plan (or related trust) sponsored on maintained by the Company
or a Controlled Affiliate or (iii) the Company or a Controlled Affiliate
directly or indirectly caused Indemnitee to be nominated, elected, appointed,
designated, employed, engaged or selected to serve in such capacity.

“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification is sought by an
Indemnitee.

“Enterprise” means the Company and any other corporation, partnership, limited
liability company, joint venture, employee benefit plan, trust or other entity
or other enterprise of which Indemnitee is or was serving at the request of the
Company in a Corporate Status.

“Expenses” means all attorney’s fees, disbursements and retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, fax transmission
charges, secretarial services, delivery service fees and all other disbursements
or expenses paid or incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in, or otherwise participating in, a Proceeding, or in connection with
seeking indemnification under this Agreement. Expenses will also include
Expenses paid or incurred in connection with any appeal resulting from any
Proceeding, including the premium, security for and other costs relating to any
appeal bond or its equivalent. Expenses, however, will not include amounts paid
in settlement by Indemnitee or the amount of judgments or fines against
Indemnitee.

“Independent Counsel” means an attorney or firm of attorneys that is experienced
in matters of corporation law and neither currently is, nor in the past five
(5) years has been, retained to represent: (i) the Company or Indemnitee in any
matter material to either such party (other than with respect to matters
concerning the Indemnitee under this Agreement and/or the indemnification
provisions of the Certificate or Bylaws, or of other indemnitees under similar
indemnification agreements), or (ii) any other party to the Proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” does not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement. Notwithstanding
the foregoing, in the event that no such attorney or firm of attorneys can be
located, “Independent Counsel” shall mean the attorney or firm of attorneys that
the parties mutually agree is independent.

“Losses” means any loss, liability, judgments, damages, amounts paid in
settlement, fines (including excise taxes and penalties assessed with respect to
employee benefit plans), penalties (whether civil, criminal or otherwise) and
all interest, assessments and other charges paid or payable in connection with
or in respect of any of the foregoing.

“Proceeding” means any threatened, pending or completed action, suit, claim,
demand, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, including any and all appeals, whether brought by or in the right of
the Company or otherwise, whether civil, criminal, administrative or
investigative, whether formal or informal, and in each case whether or not
commenced prior to the date of this Agreement, in which Indemnitee was, is or
will be involved as a party or otherwise, by reason of or relating to
Indemnitee’s Corporate Status and by reason of or relating to either (i) any
action or alleged action taken by Indemnitee (or failure or alleged failure to
act) or of any action or alleged action (or failure or alleged failure to act)
taken on Indemnitee’s part, while acting in his or her Corporate Status or
(ii) the fact that Indemnitee is or was serving at the request of the Company as
director, officer, employee, partner, member, manager, trustee, fiduciary or
agent of another Enterprise, in each case whether or not serving in such
capacity at the time any Loss or Expense is paid or incurred for which
indemnification or advancement of Expenses can be provided under this Agreement,
except one initiated by Indemnitee to enforce his or her rights under this
Agreement. For purposes of this definition, the term “threatened” will be deemed
to include Indemnitee’s good faith belief that a claim or other assertion may
lead to institution of a Proceeding.

References to “serving at the request of the Company” include any service as a
director, officer, employee or agent of the Company which imposes duties on, or
involves services by, such director, officer, employee or agent with respect to
any employee benefit plan, its participants or beneficiaries; and a person who
acted in good faith and in a manner he or she reasonably believed to be in the
best interests of the participants and beneficiaries of an employee benefit plan
will be deemed to have acted in a manner “not opposed to the best interests of
the Company” as referred to under applicable law or in this Agreement.

ARTICLE 2
SERVICES TO THE COMPANY

2.1 Services to the Company. Indemnitee agrees to serve as a director or officer
of the Company at the will of the Company so long as Indemnitee is duly elected
or appointed, as the case may be, and qualified to so serve in accordance with
applicable provisions of the Bylaws or until such earlier time as Indemnitee
tenders his or her resignation in writing. Indemnitee may at any time and for
any reason resign from such position (subject to any other contractual
obligation or any obligation imposed by operation of law), in which event the
Company will have no obligation under this Agreement to continue Indemnitee in
such position. This Agreement will not be construed as giving Indemnitee any
right to be retained in the service or employ of the Company (or any other
Enterprise) and does not create a service or employment contract between the
Company (or any other Enterprise) and Indemnitee.

ARTICLE 3
INDEMNIFICATION

3.1 Company Indemnification. Except as otherwise provided in this Article 3 or
Article 13, if Indemnitee was, is or becomes a party to, or was or is threatened
to be made a party to, or was or is otherwise involved in, any Proceeding, the
Company will indemnify and hold harmless Indemnitee to the fullest extent
permitted by the Certificate, Bylaws and applicable law, as the same exists or
may hereafter be amended, interpreted or replaced (but in the case of any such
amendment, interpretation or replacement, only to the extent that such
amendment, interpretation or replacement permits the Company to provide broader
indemnification rights than were permitted prior thereto), against any and all
Expenses and Losses, and any federal, state, local or foreign taxes imposed as a
result of the actual or deemed receipt of any payments under this Agreement,
that are paid or incurred by Indemnitee in connection with such Proceeding. For
purposes of this Agreement, the meaning of the phrase “to the fullest extent
permitted by law” will include to the fullest extent permitted by Section 145 of
the Delaware General Corporation Law (“DGCL”) or any section that replaces or
succeeds Section 145 of the DGCL with respect to such matters.

3.2 Mandatory Indemnification if Indemnitee is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement (other than Section 6.10
and Article 13), to the extent that Indemnitee has been successful, on the
merits or otherwise, in defense of any Proceeding or any part thereof, the
Company will indemnify Indemnitee against all Expenses that are paid or incurred
by Indemnitee in connection therewith. If Indemnitee is not wholly successful in
such Proceeding, but is successful, on the merits or otherwise, as to one or
more but fewer than all claims, issues or matters in such Proceeding, the
Company will indemnify and hold harmless Indemnitee against all Expenses paid or
incurred by Indemnitee in connection with each successfully resolved claim,
issue or matter on which Indemnitee was successful. For purposes of this
Section 3.2, the termination of any Proceeding, or any claim, issue or matter in
such Proceeding, by dismissal with or without prejudice will be deemed to be a
successful result as to such Proceeding, claim, issue or matter.

3.3 Indemnification for Expenses of a Witness. Subject to Article 13, to the
extent that Indemnitee is, by reason of his or her Corporate Status, a witness
in any Proceeding to which Indemnitee is not a party, the Company will indemnify
Indemnitee against all Expenses paid or incurred by Indemnitee on his or her
behalf in connection therewith.

ARTICLE 4
ADVANCEMENT OF EXPENSES

4.1 Expense Advances. Except as set forth in Section 4.2, the Company will, if
requested by Indemnitee, advance, to the fullest extent permitted by law, to
Indemnitee (hereinafter an “Expense Advance”) any and all Expenses paid or
incurred by Indemnitee in connection with any Proceeding (whether prior to or
after its final disposition). Indemnitee’s right to each Expense Advance will
not be subject to the satisfaction of any standard of conduct and will be made
without regard to Indemnitee’s ultimate entitlement to indemnification under the
other provisions of this Agreement, or under provisions of the Certificate or
Bylaws or otherwise. Each Expense Advance will be unsecured and interest free
and will be made by the Company without regard to Indemnitee’s ability to repay
the Expense Advance; provided, however, that, if applicable law requires, an
Expense Advance will be made only upon delivery to the Company of an undertaking
(hereinafter an “Undertaking”), by or on behalf of Indemnitee, to repay such
Expense Advance if it is ultimately determined, by final decision by a court or
arbitrator, as applicable, from which there is no further right to appeal, that
Indemnitee is not entitled to be indemnified for such Expenses under the
Certificate, Bylaws, the DGCL, this Agreement or otherwise. An Expense eligible
for an Expense Advance will include any and all reasonable Expenses incurred
pursuing an action to enforce the right of advancement provided for in this
Article 4, including Expenses incurred preparing and forwarding statements to
the Company to support the Expense Advances claimed. No amounts advanced
hereunder shall be deemed an extension of credit by the Company to Indemnitee.

4.2 Exclusions. Indemnitee will not be entitled to any Expense Advance in
connection with any of the matters for which indemnity is excluded or limited
pursuant to Section 3.4 or Article 13.

4.3 Timing. An Expense Advance pursuant to Section 4.1 will be made as promptly
as practicable, and in any event within five (5) business days after the receipt
by the Company of a written statement or statements from Indemnitee requesting
such Expense Advance (which statement or statements will include, if requested
by the Company, reasonable detail underlying the Expenses for which the Expense
Advance is requested), whether such request is made prior to or after final
disposition of such Proceeding. Such request must be accompanied by or preceded
by the Undertaking, if then required by the DGCL or any other applicable law.

ARTICLE 5
CONTRIBUTION IN THE EVENT OF JOINT LIABILITY

5.1 Contribution by Company. To the fullest extent permitted by applicable law,
if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason, other than as expressly contemplated by this
Agreement, the Company, in lieu of indemnifying Indemnitee, will contribute to
the amount of Expenses and Losses incurred or paid by Indemnitee in connection
with any Proceeding in proportion to the relative benefits received by the
Company and all officers, directors and employees of the Company other than
Indemnitee who are jointly liable with Indemnitee (or would be if joined in such
Proceeding), on the one hand, and Indemnitee, on the other hand, from the
transaction from which such Proceeding arose; provided, however, that the
proportion determined on the basis of relative benefit may, to the extent
necessary to conform to applicable law, be further adjusted by reference to the
relative fault of the Company and all officers, directors and employees of the
Company other than Indemnitee who are jointly liable with Indemnitee (or would
be if joined in such Proceeding), on the one hand, and Indemnitee, on the other
hand, in connection with the events that resulted in such Expenses and Losses,
as well as any other equitable considerations which applicable law may require
to be considered. The relative fault of the Company and all officers, directors
and employees of the Company other than Indemnitee who are jointly liable with
Indemnitee (or would be if joined in such Proceeding), on the one hand, and
Indemnitee, on the other hand, will be determined by reference to, among other
things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary, and the degree to which their conduct was active or passive.

5.2 Indemnification for Contribution Claims by Others. To the fullest extent
permitted by law, subject to Article 13, the Company will fully indemnify and
hold Indemnitee harmless from any claims of contribution which may be brought by
other officers, directors or employees of the Company who may be jointly liable
with Indemnitee for any Loss or Expense arising from a Proceeding.

ARTICLE 6
PROCEDURES AND PRESUMPTIONS FOR THE
DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION

6.1 Notification of Proceeding; Request for Indemnification. Indemnitee agrees
to notify promptly the Company in writing of any Proceeding for which
indemnification will or could be sought under this Agreement; provided, however,
that a delay in giving such notice will not deprive Indemnitee of any right to
be indemnified under this Agreement unless, and then only to the extent that,
the Company did not otherwise learn of the Proceeding and such delay is
materially prejudicial to the Company’s ability to defend such Proceeding; and,
provided, further, that notice will be deemed to have been given without any
action on the part of Indemnitee in the event the Company is a party to the same
Proceeding. The omission to notify the Company will not relieve the Company from
any liability for indemnification which it may have to Indemnitee otherwise than
under this Agreement. Indemnitee may deliver to the Company a written request to
have the Company indemnify and hold harmless Indemnitee in accordance with this
Agreement. Subject to Section 6.10, such request may be delivered from time to
time and at such time(s) as Indemnitee deems appropriate in his or her sole
discretion. Following such a written request for indemnification, Indemnitee’s
entitlement to indemnification shall be determined according to Section 6.2. The
Secretary of the Company will, promptly upon receipt of such a request for
indemnification, advise the Board of Directors in writing that Indemnitee has
made a request for indemnification. The Company will be entitled to participate
in any Proceeding at its own expense.

6.2 Determination of Right to Indemnification. Upon written request by
Indemnitee for indemnification pursuant to Section 6.1 hereof with respect to
any Proceeding, a determination, if, but only if, required by applicable law,
with respect to Indemnitee’s entitlement thereto will be made by one of the
following, at the election of Indemnitee: (1) so long as there are Disinterested
Directors with respect to such Proceeding, a majority vote of the Disinterested
Directors, even though less than a quorum of the Board of Directors, (2) so long
as there are Disinterested Directors with respect to such Proceeding, a
committee of such Disinterested Directors designated by a majority vote of such
Disinterested Directors, even though less than a quorum of the Board of
Directors or (3) if a Change of Control has occurred since the date of this
Agreement, if there are no such Disinterested Directors or, even if there are
such Disinterested Directors, if the Board of Directors, by majority vote of
Disinterested Directors, so directs, determination under this Agreement of the
Indemnitee’s entitlement to indemnification will be made by Independent Counsel
in a written opinion delivered to the Board of Directors, a copy of which will
also be delivered to Indemnitee. The person, persons or entity chosen to make a
determination under this Agreement of the Indemnitee’s entitlement to
indemnification will act reasonably and in good faith in making such
determination.

6.3 Selection of Independent Counsel. If the determination of entitlement to
indemnification pursuant to Section 6.2 will be made by an Independent Counsel,
the Independent Counsel will be selected as provided in this Section 6.3. The
Independent Counsel will be selected by the Board of Directors and the Company
will give written notice to Indemnitee advising him or her of the identity of
Independent Counsel so selected. Indemnitee, within ten days after such written
notice of selection is given, may deliver a written objection of such selection;
provided, however, that any such objection may be asserted only on the grounds
that the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in this Agreement, and such objection will set
forth with particularity the factual basis of such assertion. Absent a proper
and timely objection, the person so selected will act as Independent Counsel. If
a written objection is made and substantiated, the Independent Counsel selected
may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit. If,
within thirty (30) days after submission by Indemnitee of a written request for
indemnification, no Independent Counsel is selected, or an Independent Counsel
for which an objection thereto has been properly made but remains unresolved,
either the Company or Indemnitee may petition the Court of Chancery of the State
of Delaware or other court of competent jurisdiction for resolution of any
objection which has been made and/or for the appointment as Independent Counsel
of a person selected by the court or by such other person as the court may
designate, and the person with respect to whom all objections are so resolved or
the person so appointed will act as Independent Counsel under Section 6.2. The
Company will pay any and all fees and expenses incurred by such Independent
Counsel in connection with acting pursuant to Section 6.2 hereof, and the
Company will pay all Expenses incident to the procedures of this Section 6.3,
regardless of the manner in which such Independent Counsel was selected or
appointed.

6.4 Burden of Proof. Subject to Article 13, in making a determination with
respect to entitlement to indemnification hereunder, the person, persons or
entity making such determination will presume that Indemnitee is entitled to
indemnification under this Agreement. Anyone seeking to overcome this
presumption will have the burden of proof and the burden of persuasion, by clear
and convincing evidence. Subject to Article 13, in making a determination with
respect to entitlement to indemnification hereunder which under this Agreement,
the Certificate, Bylaws or applicable law requires a determination of
Indemnitee’s good faith and/or whether Indemnitee acted in a manner which he or
she reasonably believed to be in or not opposed to the best interests of the
Company, the person, persons or entity making such determination will presume
that Indemnitee has at all times acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of the
Company. Anyone seeking to overcome this presumption will have the burden of
proof and the burden of persuasion, by clear and convincing evidence. Indemnitee
will be deemed to have acted in good faith if Indemnitee’s action with respect
to a particular Enterprise is based on the records or books of account of such
Enterprise, including financial statements, or on information supplied to
Indemnitee by the officers of such Enterprise in the course of their duties, or
on the advice of legal counsel for such Enterprise or on information or records
given or reports made to such Enterprise by an independent certified public
accountant or by an appraiser or other expert selected by such Enterprise;
provided, however, this sentence will not be deemed to limit in any way the
other circumstances in which Indemnitee may be deemed to have met such standard
of conduct. In addition, the knowledge and/or actions, or failure to act, of any
other director, officer, agent or employee of such Enterprise will not be
imputed to Indemnitee for purposes of determining the right to indemnification
under this Agreement.

6.5 No Presumption in Absence of a Determination or As Result of an Adverse
Determination; Presumption Regarding Success. Neither the failure of any person,
persons or entity making a determination as to whether Indemnitee has met any
particular standard of conduct or had any particular belief to make such
determination, nor an actual determination by such person, persons or entity
that Indemnitee has not met such standard of conduct or did not have such
belief, prior to or after the commencement of legal proceedings by Indemnitee to
secure a judicial determination that Indemnitee should be indemnified under this
Agreement under applicable law, will be a defense to Indemnitee’s claim or
create a presumption that Indemnitee has not met any particular standard of
conduct or did not have any particular belief. In addition, the termination of
any Proceeding by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere, or its equivalent,
will not create a presumption that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by this Agreement or applicable law. In
the event that any Proceeding to which Indemnitee is a party is resolved in any
manner other than by final adverse judgment (as to which all rights of appeal
therefrom have been exhausted or lapsed) against Indemnitee (including, without
limitation, settlement of such Proceeding with or without payment of money or
other consideration) it will be presumed that Indemnitee has been successful on
the merits or otherwise in such Proceeding. Anyone seeking to overcome this
presumption will have the burden of proof and the burden of persuasion, by clear
and convincing evidence.

6.6 Timing of Determination. The Company will use its reasonable best efforts to
cause any determination required to be made pursuant to Section 6.2 to be made
as promptly as practicable after Indemnitee has submitted a written request for
indemnification pursuant to Section 6.1. If the person, persons or entity chosen
to make a determination does not make such determination within thirty (30) days
after the later of the date (a) the Company receives Indemnitee’s request for
indemnification pursuant to Section 6.1 and (b) on which an Independent Counsel
is selected pursuant to Section 6.3, if applicable (and all objections to such
person, if any, have been resolved), the requisite determination of entitlement
to indemnification will be deemed to have been made and Indemnitee will be
entitled to such indemnification, so long as (i) Indemnitee has fulfilled his or
her obligations pursuant to Section 6.8 and (ii) such indemnification is not
prohibited under applicable law; provided, however, that such thirty (30) day
period may be extended for a reasonable time, not to exceed an additional
fifteen (15) days, if the person, persons or entity making the determination
with respect to entitlement to indemnification in good faith requires such
additional time for the obtaining of or evaluating of documentation and/or
information relating thereto.

6.7 Determination of Partial Indemnification. If the person, persons or entity
making a determination with respect to Indemnitee’s entitlement to
indemnification shall determine that Indemnitee is entitled to indemnification
as to part (but not all) of the application for indemnification, such partial
indemnification may be reasonably prorated among such claims, issues or matters
in respect of which indemnification is requested in the sole discretion of the
person, persons or entity making a determination with respect to Indemnitee’s
entitlement to indemnification, as the case may be.

6.8 Timing of Payments. All payments of Expenses, including any Expense Advance,
and other amounts by the Company to the Indemnitee pursuant to this Agreement
will be made as soon as practicable after a written request or demand therefor
by Indemnitee is presented to the Company, but in no event later than ten
(10) business days after (i) such demand is presented or (ii) such later date as
a determination of entitlement to indemnification is made in accordance with
Section 6.6, if applicable; provided, however, that an Expense Advance will be
made within the time provided in Section 4.3 hereof.

6.9 Cooperation. Indemnitee will cooperate with the person, persons or entity
making a determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity, upon
reasonable advance request, any documentation or information that is not
privileged or otherwise protected from disclosure and that is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Expenses incurred by Indemnitee in so cooperating with the person, persons or
entity making such determination will be borne by the Company (irrespective of
the determination as to Indemnitee’s entitlement to indemnification) and the
Company will indemnify Indemnitee therefor and will hold Indemnitee harmless
therefrom.

6.10 Time for Submission of Request. Indemnitee will be required to submit any
request for indemnification pursuant to this Article 6 within a reasonable time,
not to exceed two (2) years, after any judgment, order, settlement, dismissal,
arbitration award, conviction, acceptance of a plea of nolo contendere (or its
equivalent) or other full or partial final determination or disposition of the
Proceeding (with the latest date of the occurrence of any such event to be
considered the commencement of the two (2) year period).

ARTICLE 7
LIABILITY INSURANCE

7.1 Company Insurance. Subject to Section 7.3, the Company will obtain and
maintain a policy or policies of insurance with one or more reputable insurance
companies providing Indemnitee with coverage in such amount as will be
determined by the Board of Directors in its reasonable discretion, and
Indemnitee shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage available for any Company
(or any other Enterprise) director or officer (including coverage after
Indemnitee is no longer serving in a Corporate Status for acts or omissions of
Indemnitee in his or her Corporate Status), and to ensure the Company’s
performance of its indemnification obligations under this Agreement. Any
reductions to the amount of directors’ and officers’ liability insurance
coverage maintained by the Company as of the date hereof will be subject to the
approval of the Board of Directors.

7.2 Notice to Insurers. If, at the time of receipt by the Company of a notice
from any source of a Proceeding as to which Indemnitee is a party or
participant, the Company will give prompt notice of such Proceeding to the
insurers in accordance with the procedures set forth in the respective policies,
and the Company will provide Indemnitee with a copy of such notice and copies of
all subsequent correspondence between the Company and such insurers related
thereto. The Company will thereafter take all necessary or desirable actions to
cause such insurers to pay, on behalf of Indemnitee, all amounts payable as a
result of such Proceeding in accordance with the terms of such policies.

7.3 Insurance Not Required. Notwithstanding Section 7.1, the Company will have
no obligation to obtain or maintain the insurance contemplated by Section 7.1 if
the Board of Directors determines in good faith that such insurance is not
reasonably available, if the premium costs for such insurance are
disproportionately high compared to the amount of coverage provided, or if the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit. The Company will promptly notify Indemnitee in writing of
any such determination not to provide insurance coverage; provided, however,
that in the event of a Change of Control, any reduction or discontinuation of
such insurance coverage shall require the prior approval of a majority of the
Board of Directors in office as of the date hereof (the calculation of such
majority to also include the members of the Board of Directors duly elected
(with the approval of the members of the Board of Directors then in office)
after the date hereof but prior to such Change of Control).

ARTICLE 8
REMEDIES OF INDEMNITEE

8.1 Action by Indemnitee. In the event that (i) a determination is made pursuant
to Article 6 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) an Expense Advance is not timely made
pursuant to Section 4.3 of this Agreement, (iii) no determination of entitlement
to indemnification is made within the applicable time periods specified in
Section 6.6, (iv) payment of indemnified amounts is not made within the
applicable time periods specified in Section 6.8 or (v) the applicable portion
of Expenses and Losses are not contributed by the Company to Indemnitee pursuant
to Article 5, Indemnitee will be entitled to an adjudication in an appropriate
court of the State of Delaware, or in any other court of competent jurisdiction,
of his or her entitlement to such indemnification, contribution or payment of an
Expense Advance. Alternatively, Indemnitee, at Indemnitee’s option, may seek an
award in arbitration to be conducted by a single arbitrator pursuant to the
Commercial Arbitration Rules of the American Arbitration Association. The
provisions of Delaware law (without regard to its conflict of laws rules) will
apply to any such arbitration. The Company will not oppose Indemnitee’s right to
seek any such adjudication or award in arbitration.

8.2 De Novo Review if Prior Adverse Determination. In the event that a
determination is made pursuant to Article 6 that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Article 8 will be conducted in all respects as a de novo trial or
arbitration, as applicable, on the merits and Indemnitee will not be prejudiced
by reason of that adverse determination. In any judicial proceeding or
arbitration commenced pursuant to this Article 8, Indemnitee will be presumed to
be entitled to indemnification under this Agreement, the Company will have the
burden of proving Indemnitee is not entitled to indemnification and the Company
may not refer to or introduce evidence of any determination pursuant to
Article 6 adverse to Indemnitee for any purpose. If Indemnitee commences a
judicial proceeding or arbitration pursuant to this Article 8, Indemnitee will
not be required to reimburse the Company for any Expense Advance made pursuant
to Article 4 until a final determination is made with respect to Indemnitee’s
entitlement to indemnification (as to which all rights of appeal have been
exhausted or lapsed).

8.3 Company Bound by Favorable Determination by Reviewing Party. Subject to
Article 13, if a determination is made that Indemnitee is entitled to
indemnification pursuant to Article 6, the Company will be bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
this Article 8, absent (i) a misstatement by Indemnitee of a material fact or an
omission of a material fact necessary to make Indemnitee’s statements in
connection with the request for indemnification not materially misleading or
(ii) a prohibition of such indemnification under law.

8.4 Company Bears Expenses if Indemnitee Seeks Adjudication. In the event that
Indemnitee, pursuant to this Article 8, seeks a judicial adjudication or
arbitration of his or her rights under, or to recover damages for breach of,
this Agreement, any other agreement for indemnification, the indemnification or
advancement of expenses provisions in the Certificate or Bylaws, payment of
Expenses in advance or contribution hereunder or to recover under any directors’
and officers’ liability insurance policies maintained by the Company, the
Company will, to the fullest extent permitted by law, indemnify and hold
harmless Indemnitee against any and all Expenses which are paid or incurred by
Indemnitee in connection with such judicial adjudication or arbitration,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, payment of Expenses in advance or contribution or insurance
recovery. In addition, if requested by Indemnitee, the Company will pay as an
Expense Advance such Expenses, in accordance with Article 4 and to the fullest
extent permitted by law.

8.5 Company Bound by Provisions of this Agreement. The Company will be precluded
from asserting in any judicial or arbitration proceeding commenced pursuant to
this Article 8 that the procedures and presumptions of this Agreement are not
valid, binding and enforceable and will stipulate in any such judicial or
arbitration proceeding that the Company is bound by all the provisions of this
Agreement.

ARTICLE 9
NON-EXCLUSIVITY, SUBROGATION; NO DUPLICATIVE PAYMENTS;
MORE FAVORABLE TERMS

9.1 Non-Exclusivity. The rights of indemnification, contribution and to receive
Expense Advances as provided by this Agreement will not be deemed exclusive of
any other rights to which Indemnitee may at any time be entitled under
applicable law, the Certificate, the Bylaws, any agreement, a vote of
stockholders, a resolution of the directors or otherwise. To the extent
Indemnitee otherwise would have any greater right to indemnification or payment
of any advancement of Expenses under any other provisions under applicable law,
the Certificate, Bylaws, any agreement, vote of stockholders, a resolution of
directors or otherwise, Indemnitee will be entitled under this Agreement to such
greater right, provided, however, where the Company may indemnify Indemnitee
pursuant to either this Agreement, the Certificate, the Bylaws or organizational
document of any other Enterprise, the Company may indemnify Indemnitee under
either this Agreement, the Certificate, the Bylaws or such other Enterprise
organizational document. No amendment, alteration or repeal of this Agreement or
of any provision hereof limits or restricts any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee prior to
such amendment, alteration or repeal. To the extent that a change in the DGCL,
whether by statute or judicial decision, permits greater indemnification than
would be afforded currently under the Certificate, Bylaws and this Agreement, it
is the intent of the parties hereto that Indemnitee enjoy by this Agreement the
greater benefits so afforded by such change. No right or remedy herein conferred
is intended to be exclusive of any other right or remedy, and every other right
and remedy will be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or otherwise.
The assertion or employment of any right or remedy hereunder, or otherwise, will
not prevent the concurrent assertion or employment of any other right or remedy.

9.2 Subrogation. In the event of any payment by the Company under this
Agreement, the Company will be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee with respect thereto and Indemnitee will
execute all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Company to
bring suit to enforce such rights (it being understood that all of Indemnitee’s
reasonable Expenses related thereto will be borne by the Company).

9.3 No Duplicative Payments. The Company will not be liable under this Agreement
to make any payment of amounts otherwise indemnifiable (or any Expense for which
advancement is provided) hereunder if and to the extent that Indemnitee has
otherwise actually received such payment under any insurance policy, contract,
agreement or otherwise. The Company’s obligation to indemnify or advance
Expenses hereunder to Indemnitee in respect of Proceedings relating to
Indemnitee’s service at the request of the Company as a director, officer,
employee, partner, member, manager, trustee, fiduciary or agent of any other
Enterprise will be reduced by any amount Indemnitee has actually received as
indemnification or advancement of Expenses from such other Enterprise.

9.4 More Favorable Terms. In the event the Company enters into an
indemnification agreement with another officer or director, as the case may be,
containing terms more favorable to the indemnitee thereof than the terms
contained herein (and absent special circumstances justifying such more
favorable terms), Indemnitee will be afforded the benefit of such more favorable
terms and such more favorable terms will be deemed incorporated by reference
herein as if set forth in full herein. As promptly as practicable following the
execution thereof, the Company will (a) send a copy of the agreement containing
more favorable terms to Indemnitee, and (b) prepare, execute and deliver to
Indemnitee an amendment to this Agreement containing such more favorable terms.

ARTICLE 10
DEFENSE OF PROCEEDINGS

10.1 Company Assuming the Defense. In the event the Company receives notice of
any Proceeding pursuant to Section 6.1, the Company will be entitled to
participate therein at its own expense and, subject to Section 10.3 below, to
the extent that it may wish, the Company jointly with any other indemnifying
party similarly notified will be entitled to assume the defense of such
Proceeding, with counsel approved by Indemnitee, which approval will not be
unreasonably withheld. The Company will identify the counsel it proposes to
employ in connection with such defense as part of the written notice sent to
Indemnitee notifying Indemnitee of the Company’s election to assume such
defense, and Indemnitee will be required, within ten (10) days following
Indemnitee’s receipt of such notice, to inform the Company of its approval of
such counsel or, if it has objections, the reasons therefor. If such objections
cannot be resolved by the parties, the Company will identify alternative
counsel, which counsel will also be subject to approval by Indemnitee in
accordance with the procedure described in the prior sentence. After notice from
the Company to Indemnitee of its election so to assume the defense thereof, the
Company will not be liable to Indemnitee under this Agreement for any legal or
other Expenses subsequently incurred by Indemnitee in connection with the
defense thereof other than reasonable costs of investigation or as otherwise
provided below.

10.2 Right of Indemnitee to Employ Counsel. Following approval of counsel by
Indemnitee pursuant to Section 10.1 and retention of such counsel by the
Company, the Company will not be liable to Indemnitee under this Agreement for
any fees and expenses of counsel subsequently incurred by Indemnitee with
respect to the same Proceeding; provided, however, that (a) Indemnitee has the
right to employ counsel in any such Proceeding at Indemnitee’s expense and
(b) subject to Article 13, the Company will be required to pay the fees and
expenses of Indemnitee’s counsel if (i) the employment of counsel by Indemnitee
has been previously authorized by the Company, (ii) Indemnitee reasonably
concludes that there is an actual or potential conflict between the Company (or
any other person or persons included in a joint defense) and Indemnitee in the
conduct of such defense or representation by such counsel retained by the
Company, or (iii) the Company shall not in fact have employed counsel approved
by Indemnitee to assume the defense of such action.

10.3 Company Not Entitled to Assume Defense. Notwithstanding Section 10.1, the
Company will not be entitled to assume the defense of any Proceeding brought by
or on behalf of the Company or any Proceeding as to which Indemnitee has
reasonably made the conclusion provided for in Section 10.2(b)(ii).

ARTICLE 11
SETTLEMENT

11.1 Company’s Prior Consent Required. Notwithstanding anything in this
Agreement to the contrary, the Company will have no obligation to indemnify
Indemnitee under this Agreement for any amounts paid in settlement of any
Proceeding effected without the Company’s prior written consent.

11.2 When Indemnitee’s Prior Consent Required. The Company will not, without the
prior written consent of Indemnitee, consent to the entry of any judgment
against Indemnitee or enter into any settlement or compromise which (i) includes
an admission of fault of Indemnitee, any non-monetary remedy imposed on
Indemnitee or a Loss for which Indemnitee is not wholly indemnified hereunder or
(ii) with respect to any Proceeding with respect to which Indemnitee may be or
is made a party or a participant or may be or is otherwise entitled to seek
indemnification hereunder, does not include, as an unconditional term thereof,
the full release of Indemnitee from all liability in respect of such Proceeding,
which release will be in form and substance reasonably satisfactory to
Indemnitee. Neither the Company nor Indemnitee will unreasonably withhold its
consent to any proposed settlement; provided, however, Indemnitee may withhold
consent to any settlement that does not provide a full and unconditional release
of Indemnitee from all liability in respect of such Proceeding.

ARTICLE 12
ESTABLISHMENT OF TRUST

12.1 Request by Indemnitee. In the event a Change of Control occurs after the
date of this Agreement, the Company will be required, upon receipt of a written
request from Indemnitee following initiation of a Proceeding for which
Indemnitee reasonably believes that he or she may be entitled to indemnification
by the Company under this Agreement, the Certificate, the Bylaws or otherwise,
to create a trust (the “Trust”) for the benefit of the Indemnitee. The trustee
of the Trust will be selected by the Indemnitee.

12.2 Funding Obligations. Following a request from Indemnitee pursuant to
Section 12.1 to establish the Trust with respect to a particular Proceeding, the
Company will, from time to time upon written request of Indemnitee, fund the
Trust in an amount sufficient to satisfy any and all Expenses and Losses
reasonably anticipated at the time of such request to be incurred by or on
behalf of Indemnitee in connection with such Proceeding,; provided, however,
that the aggregate amount that the Company may be required to fund in the Trust
with respect to such Proceeding will not, in any event, exceed $1,000,000; and,
provided, further, that the aggregate amount that the Company may be required to
fund in all Trusts with respect to all Proceedings for which the Company may be
required to indemnify Indemnitee will not, in any event, exceed $5,000,000. The
amount or amounts to be deposited in the Trust pursuant to the foregoing
obligation will be determined by mutual agreement of Indemnitee and the Company,
and if they are unable to reach such agreement, then by Independent Counsel
(selected as provided in Section 6.3). The terms of the Trust will provide that
(i) except upon prior written consent of Indemnitee, the Trust will not be
revoked or the principal thereof invaded, (ii) the trustee will advance to
Indemnitee, within five (5) business days of a written request by Indemnitee,
any and all Expenses (and Indemnitee hereby agrees to execute the Undertaking
contemplated by Section 4.1, if required at the time any request for an Expense
Advance is submitted to the trustee), (iii) the Trust will continue to be funded
by the Company in accordance with the funding obligations set forth in this
Section 12.2, (iv) the trustee will promptly pay to Indemnitee any amounts to
which Indemnitee is entitled to indemnification pursuant to this Agreement or
otherwise and (v) all unexpended funds in the Trust will revert to the Company
upon a final determination by the person, persons or entity making a
determination of entitlement to indemnification pursuant to Article 6 or a court
or arbitrator presiding over an action commenced pursuant to Article 8, as the
case may be, that Indemnitee has been fully indemnified with respect to the
Proceeding giving rise to the establishment of the Trust.

Article 13

LIMITATION OF INDEMNIFICATION

Notwithstanding any other provisions of this Agreement, nothing herein shall
require the Company to indemnify Indemnitee against, or exempt Indemnitee from,
any liability to the extent such liability results from:

13.1 Indemnitee’s fraud or dishonesty in relation to the Company which is
finally adjudged by a court of competent jurisdiction;

13.2 any Proceeding (or part of any Proceeding) in which judgment is rendered
against Indemnitee for disgorgement of profits made from the purchase or sale by
Indemnitee of securities of the Company pursuant to the provisions of Section
16(b) of the Exchange Act, or similar provisions of applicable law;

13.3 any Proceeding (or part of any Proceeding) initiated or brought voluntarily
by Indemnitee against the Company or its directors, officers, employees or other
indemnities, unless the Board of Directors has authorized or consented to the
initiation of the Proceeding (or such part of any Proceeding), provided,
however, that nothing in this Section 13.3 shall limit the right of Indemnitee
to be indemnified under Section 8.4;

13.4 any expense, liability or cost of any type for which payment is or has been
actually made to Indemnitee under any insurance policy, indemnity clause, Bylaw
or agreement, except in respect of any excess beyond such payment; or

13.5 a final decision by a court or arbitrator having jurisdiction in the matter
shall determine that such indemnification is not lawful.

ARTICLE 14
DURATION OF AGREEMENT

14.1 Duration of Agreement. This Agreement shall apply with respect to
Indemnitee’s occupation of any of the position(s) described in Section 3.1 of
this Agreement prior to the date of this Agreement and, subject to the following
sentence, with respect to all periods of such service after the date of this
Agreement, including coverage after Indemnitee is no longer serving in a
Corporate Status for acts and omissions occurring while Indemnitee was serving
in a Corporate Status. This Agreement will continue until and terminate upon the
latest of (a) the statute of limitations applicable to any claim that could be
asserted against an Indemnitee with respect to which Indemnitee may be entitled
to indemnification and/or an Expense Advance under this Agreement, (b) ten (10)
years after the date that Indemnitee has ceased to serve as a director or
officer of the Company or as a director, officer, employee, partner, member,
manager, fiduciary or agent of any other Enterprise which Indemnitee served at
the request of the Company, or (c) if, at the later of the dates referred to in
(a) and (b) above, there is pending a Proceeding in respect of which Indemnitee
is granted rights of indemnification or the right to an Expense Advance under
this Agreement or a Proceeding commenced by Indemnitee pursuant to Article 8 of
this Agreement, one (1) year after the final termination of such Proceeding,
including any and all appeals.

ARTICLE 15
ATTORNEYS’ FEES AND OTHER EXPENSES TO ENFORCE AGREEMENT

In the event that Indemnitee is subject to or intervenes in any Proceeding in
which the validity or enforceability of this Agreement is at issue or seeks an
adjudication or award in arbitration to enforce Indemnitee’s rights under this
Agreement, or to recover damages for breach of this Agreement, Indemnitee shall
be entitled to recover from the Company and shall be indemnified by the Company
against, any costs and expenses for attorneys’ retainers, fees and disbursements
paid or incurred by Indemnitee, irrespective of the outcome of the determination
of Indemnitee’s entitlement to indemnification, advancement of Expenses or
contribution, as the case may be.

ARTICLE 16
MISCELLANEOUS

16.1 Non-Termination of Express Provisions. Notwithstanding the expiration or
termination of this Agreement howsoever arising, such expiration or termination
shall not operate to affect such of the provisions hereof as are expressed or
intended to remain in full force and effect.

16.2 Modification of Certain Clauses Deemed Invalid. If any of the clauses,
conditions, covenants or restrictions of this Agreement or any deed, agreement
or document emanating from it shall be found by a court of competent
jurisdiction or by a duly appointed arbitrator to be void but would be valid if
some part thereof were deleted or modified, then such clause, condition,
covenant or restriction shall apply with such deletion or modification as may be
necessary to make it valid and effective so as to give effect as nearly as
possible to the intent manifested by such clause, condition, covenant or
restriction.

16.3 Entire Agreement. This Agreement (together with any documents referred to
herein) constitutes the entire agreement and understanding of the parties in
respect of the subject matter hereof and supersedes all prior understandings,
agreements or representations by or among the parties, written or oral, to the
extent they relate in any way to the subject matter hereof; provided, however,
it is agreed that the provisions contained in this Agreement are a supplement
to, and not a substitute for, any provisions regarding the same subject matter
contained in the Certificate, the Bylaws and any employment or similar agreement
between the parties.

16.4 Assignment; Binding Effect; Third Party Beneficiaries. No party may assign
either this Agreement or any of its rights, interests or obligations hereunder
without the prior written approval of the other party and any such assignment by
a party without prior written approval of the other parties will be deemed
invalid and not binding on such other parties; provided, however, that the
Company may assign all (but not less than all) of its rights, obligations and
interests hereunder to any direct or indirect successor to all or substantially
all of the business or assets of the Company by purchase, merger, consolidation
or otherwise and will cause such successor to be bound by and expressly assume
the terms and provisions hereof. This Agreement shall be binding upon the
Company and its successors and assigns (including any transferee of all or
substantially all of its business or assets and any successor or resulting
company by merger, amalgamation, consolidation, operation of law or otherwise)
and shall inure to the benefit of Indemnitee and Indemnitee’s spouse, assigns,
heirs, estate, devises, executors, administrators or other legal
representatives. There are no third party beneficiaries having rights under or
with respect to this Agreement.

16.5 Notices. All notices, requests and other communications provided for or
permitted to be given under this Agreement must be in writing and be given by
personal delivery, by certified or registered United States mail (postage
prepaid, return receipt requested), by a nationally recognized overnight
delivery service for next day delivery, or by facsimile transmission, as follows
(or to such other address as any party may give in a notice given in accordance
with the provisions hereof):

If to Exide Technologies:

13000 Deerfield Parkway
Building 200
Milton, Georgia 30004
Attention: Brad S. Kalter
Facsimile: 1-678-566-9229

with a copy (which will not constitute notice) to:

     
Attention:
Facsimile:

If to [ ]:

     
Attention:
Facsimile:

with a copy (which will not constitute notice) to:

     
Attention:
Facsimile:

All notices, requests or other communications will be effective and deemed given
only as follows: (i) if given by personal delivery, upon such personal delivery,
(ii) if sent by certified or registered mail, on the fifth (5th) business day
after being deposited in the United States mail, (iii) if sent for next day
delivery by overnight delivery service, on the date of delivery as confirmed by
written confirmation of delivery, (iv) if sent by facsimile, upon the
transmitter’s confirmation of receipt of such facsimile transmission, except
that if such confirmation is received after 5:00 p.m. (in the recipient’s time
zone) on a business day, or is received on a day that is not a business day,
then such notice, request or communication will not be deemed effective or given
until the next succeeding business day. Notices, requests and other
communications sent in any other manner, including by electronic mail, will not
be effective.

16.6 Specific Performance; Remedies. Each party acknowledges and agrees that the
other party would be damaged irreparably if any provision of this Agreement were
not performed in accordance with its specific terms or were otherwise breached.
Accordingly, the parties will be entitled to an injunction or injunctions to
prevent breaches of the provisions of this Agreement and to enforce specifically
this Agreement and its provisions in any action or proceeding instituted in any
state or federal court sitting in the State of New York, having jurisdiction
over the parties and the matter, in addition to any other remedy to which they
may be entitled, at law or in equity. Except as expressly provided herein, the
rights, obligations and remedies created by this Agreement are cumulative and in
addition to any other rights, obligations or remedies otherwise available at law
or in equity. Except as expressly provided herein, nothing herein will be
considered an election of remedies.

16.7 Submission to Jurisdiction. Any Proceeding seeking to enforce any provision
of, or based on any matter arising out of or in connection with, this Agreement
may only be brought in the Court of Chancery of the State of Delaware in and for
New Castle County, which will be the exclusive and only proper forum for
adjudicating such Proceeding, and each party consents to the exclusive
jurisdiction and venue of such court (and of the appropriate appellate courts
therefrom) in any such Proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of the venue of any such Proceeding in any such court or that any such
Proceeding brought in any such court has been brought in an inconvenient forum.
Process in any such action, suit or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court.

16.8 Headings. The article and section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

16.9 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice of law principles.

16.10 Amendment. This Agreement may not be amended or modified except by a
writing signed by all of the parties.

16.11 Extensions; Waivers. Any party may, for itself only, (i) extend the time
for the performance of any of the obligations of any other party under this
Agreement, (ii) waive any inaccuracies in the representations and warranties of
any other party contained herein or in any document delivered pursuant hereto
and (iii) waive compliance with any of the agreements or conditions for the
benefit of such party contained herein. Any such extension or waiver will be
valid only if set forth in a writing signed by the party to be bound thereby. No
waiver by any party of any default, misrepresentation or breach of warranty or
covenant hereunder, whether intentional or not, may be deemed to extend to any
prior or subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising because of any prior or
subsequent such occurrence. Neither the failure nor any delay on the part of any
party to exercise any right or remedy under this Agreement will operate as a
waiver thereof, nor will any single or partial exercise of any right or remedy
preclude any other or further exercise of the same or of any other right or
remedy

16.12 Severability. The provisions of this Agreement will be deemed severable
and the invalidity or unenforceability of any provision will not affect the
validity or enforceability of the other provisions hereof; provided that if any
provision of this Agreement, as applied to any party or to any circumstance, is
judicially determined not to be enforceable in accordance with its terms, the
parties agree that the court judicially making such determination may modify the
provision in a manner consistent with its objectives such that it is
enforceable, and/or to delete specific words or phrases, and in its modified
form, such provision will then be enforceable and will be enforced.

16.13 Counterparts; Effectiveness. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. This Agreement will become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, which delivery may be made by exchange of
copies of the signature page by facsimile transmission.

16.14 Construction. This Agreement has been freely and fairly negotiated among
the parties. If an ambiguity or question of intent or interpretation arises,
this Agreement will be construed as if drafted jointly by the parties and no
presumption or burden of proof will arise favoring or disfavoring any party
because of the authorship of any provision of this Agreement. Any reference to
any law will be deemed also to refer to such law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties intend that each
representation, warranty, and covenant contained herein will have independent
significance. If any party has breached any representation, warranty, or
covenant contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which the party has not
breached will not detract from or mitigate the fact that the party is in breach
of the first representation, warranty, or covenant. Time is of the essence in
the performance of this Agreement.

[Signature page follows]

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

Exide Technologies

By:
Name: John P. Reilly
Title: Chairman of the Board


Indemnitee

Signature

     
Print Name

2